Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.      This Office Action responds to the Amendment filed on 8/17/2022. Applicant’s remarks are addressed in the Response to Applicant’s Remarks section cited below.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims directed to a system with plurality of engines which can reasonably interpret as being entirely computer software and/or program. Computer software and/or program is not one of the four categories of patent eligible subject matter.
Applicant should amend the claim to incorporate computer hardware in order to overcome the rejections set forth above.

Allowable Subject Matter
4.	Claims 1-7 and 15-20 are allowed.
5.	Claims 8-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
6.	The following is a statement of reasons for the indication of allowable subject matter:  With respect to claims 1-20, Applicant’s remarks filed 8/17/2022 with respect to the limitations of independent claims 1, 8, and 15 and the prior art of record are persuasive.

Response to Applicant’s Remarks

7.	With respect to Applicant’s remarks, the following are addressed:

	 
Applicant's arguments filed with respect to the claims 8-14 and 35 U.S.C 101 rejection have been fully considered but they are not persuasive. 
Applicant’s remarks (Page 1 of response filed 8/17/2022), argues that Para [0018] of specification describe the engine as combination of hardware and programming, therefore the engine of claim 8-14 is not directed to computer software.
With respect to Applicant’s remarks, Applicant disclosure Para [0018] discloses computing system include engines, and example of engine to be in form of instructions and hardware. Because Applicant’s disclosure, set forth example of how to implement engine with respect to a computing system while the claims are directed to a “system” with engines, therefore the broadest interpretation of engines in view of “a system” is computer program instructions – therefore the rejection of the claims are maintained under 35 U.S.C. 101 rejection as cited above.
The rejection of claims 8-14 are maintained under 35 U.S.C 101 as cited above. This office action is Final.

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NHA T NGUYEN/Primary Examiner, Art Unit 2851